Exhibit 10(nn)

Confidential Materials omitted and filed separately with
the Securities and Exchange Commission. Asterisks denote omissions.





SUPPLEMENTAL SETTLEMENT AGREEMENT


AND


AMENDMENT OF EXISTING CONTRACTS


BETWEEN NORTHWESTERN RESOURCES COMPANY


AND


TEXAS GENCO, L.P.






SUPPLEMENTAL SETTLEMENT AGREEMENT AND
AMENDMENT OF EXISTING CONTRACTS
JANUARY 30, 2004

           This agreement is made and entered into between Northwestern
Resources Co. ("NWR") and Texas Genco, L.P. ("TG").


A. RECITATIONS

          1.     TG is the owner and operator of the Limestone Electric
Generating Station ("LEGS"), and the successor to the rights and obligations of
Reliant Energy, Incorporated ("REI") under Settlement Agreement and Amendment of
Existing Contracts dated August 2, 1999 ("1999 Settlement Agreement").

          2.      Certain disputes have arisen between TG and NWR concerning the
interpretation and performance of the 1999 Settlement Agreement as reflected at
least in part by the claims asserted by NWR in Cause No. 26,565-A pending in the
District Court of Limestone County, Texas, 77th Judicial District ("Limestone
County Case") and by the claims asserted by TG in Cause No. 2003-23680,
originally filed in the District Court of Harris County, Texas, 234th Judicial
District ("Harris County Case"), which case was dismissed and is currently
pending on appeal to the Court of Appeals for the First Judicial District of
Texas, at Houston ("Houston Appeal").

          3.     TG and NWR have agreed to settle some of the matters in dispute
between them pursuant to the terms outlined below.


B. AGREEMENT

     1.     Except as expressly amended by the terms set forth herein, the 1999
Settlement Agreement and the other agreements between the parties remain in full
force and effect.


1


          2.     QUANTITY. NWR agrees to mine and sell to TG [**] Tbtu per year
for the years 2004-2007 inclusive (deemed herein as "Commitment" volumes). At
NWR's discretion upon written notice to TG no later than [**] of each year
before the year of purchase, NWR may increase or decrease its sales in 2005-2007
by up to [**] TBtu, non-cumulative year to year. TG waives any claimed right to
reduce lignite volumes to [**] % based on Article D.23 of the 1999 Settlement
Agreement for years 2004 through 2007 inclusive. Subject to the force majeure
provision of the Lignite Supply Agreement which are carried forward into the
1999 Settlement Agreement, if TG fails to purchase the quantities specified in
Paragraph 2 hereof, or if NWR fails to supply the quantities of lignite
specified in Paragraph 2 hereof, the parties shall have their respective legal
rights to seek damages, if any, under Texas law for breach. NWR waives and
releases any rights it may have under Section 15.2 of the Lignite Supply
Agreement for additional compensation in the event of force majeure during the
period July 1, 2002 through 2007, inclusive.

          3.     RIGHTS OF FIRST REFUSAL.

          a.     For the period 2004 through 2007, inclusive, NWR waives its
rights of first refusal under the 1999 Settlement Agreement for any additional
fuel requirements of LEGS not supplied by NWR pursuant to this Agreement. With
the exception of petroleum coke, sales and purchases of which are governed by
Article E of this 1999 Settlement Agreement, TG may purchase, stockpile, and/or
burn any fuel that LEGS may need in addition to the quantities of lignite
specified in Paragraph 2 of this Agreement.

          b.     For the period 2004 through 2007, inclusive, TG waives its
rights under Article D.20 of the 1999 Settlement Agreement to substitute PRB
coal for the lignite volumes specified in Paragraph 2 of this Agreement.


2


          4.     DELIVERY SCHEDULE. The parties have already agreed upon a
schedule of monthly deliveries for 2004. The monthly delivery schedules for the
years 2005 through 2007 shall be agreed between the parties no later than [**]
of the year preceding the date of delivery. TG and NWR shall work together to
develop monthly and daily delivery schedules which will support the requirements
of LEGS pursuant to the provisions of Article D.16 of the 1999 Settlement
Agreement and specifically subject to the provisions of Article D.19 of the 1999
Settlement Agreement.

          5.     QUALITY. NWR shall deliver lignite that is reasonably free of
partings and extraneous materials and that has the following quality standards:

  Calorific content: Greater than or equal to [**] Btus per pound, seven-day
rolling average         Sulfur content: NWR shall use commercially reasonable
efforts to deliver lignite containing less than or equal to [**] pounds SO2 per
million Btus, seven-day rolling average         Ferric Oxide content: NWR shall
continue to use commercially reasonable efforts to deliver lignite containing
ferric oxide less than or equal to [**] % of dry ash, based on the now existing
sampling and analysis program

In every instance in which NWR is unable simultaneously to achieve the Btu
standard in Paragraph D.19 of the 1999 Settlement Agreement and the sulfur
and/or ferric oxide content standard stated above, NWR will notify TG as soon as
practical so that TG and NWR may develop a mutually acceptable solution.


3


          6.     PRICE. TG will pay NWR $[**] per million Btu for lignite
delivered January 1, 2004 through December 31, 2007 ("Redetermined Price);
provided that this price will be [**] by $[**] per million Btu for the 2007
Commitment volume of [**] Tbtu and further provided that, in the event that the
$[**] per million Btu [**] in 2007 for any reason (including force majeure) does
not yield a [**] totaling $[**], then [**] will [**] by January 15, 2008 an
amount equal to $[**] less the amount of the [**] received on lignite sold in
2007. In no event will the $[**] per million Btu [**] apply to any 2007 lignite
volumes above [**] Tbtu.

          7.     ROYALTY CLAIMS. TG will waive any and all royalty claims on
production and/or sales and any other payments from interests in fee property,
lignite leases, and lignite royalties within the Jewett Mine during the period
July 1, 2002 through December 31, 2007, inclusive.

          8.     PENDING LITIGATION.

          a.      Limestone County Case. NWR agrees to dismiss with prejudice
the following claims asserted in its Second Amended Petition in the Limestone
County case: (i) the first cause of action for breach of contract as set forth
in Paragraph 29 and (ii) the claims for attorneys' fees as set forth in
Paragraph 31. NWR agrees to dismiss without prejudice the claims it has asserted
in Paragraph 30 of its Second Amended Petition in the Limestone County case, and
not to assert such claims prior to January 1, 2008 or to assert any breaches or
defaults based thereon arising prior to January 1, 2004. NWR and TG jointly and
mutually release each other for all claims of breach of the 1999 Settlement
Agreement relating to volumes and pricing of lignite for events before January
1, 2004. TG agrees to dismiss with prejudice its counterclaim filed in the
Limestone County case. These dismissals will end the Limestone County
litigation, and each party shall bear its own costs.

          b.     Harris County Case/Houston Appeal. TG agrees to dismiss its
appeal of the dismissal of the Harris County case, with each party to bear its
own costs.


4


          9.     ARBITRATION. This Supplemental Settlement Agreement makes moot
at this time any claims between the parties that are subject to arbitration.
Upon the governor of Texas signing legislation enacting any Texas severance,
production, consumption, and/or sales tax, as provided under Paragraph 10 below,
and unless the party incurring such tax notifies the other party that it will
not exercise either its renegotiation or termination options under Paragraph 10
below, either party may immediately seek to have the AAA provide a list of
arbitrators as specified in Article H of the 1999 Settlement Agreement, and the
parties shall proceed to select an arbitrator from that list as provided in
Article H. If no Texas severance, production, consumption, and/or sales taxes
are enacted, as provided under Paragraph 10 hereof, the parties recognize that
arbitrable issues may arise before 2008 and that it would be desirable to
appoint an arbitrator prior to 2008 to be available to resolve those issues
consistent with the provisions of Article H of the 1999 Settlement Agreement. By
January 15, 2007, the parties shall meet and confer in an effort to identify an
agreed upon arbitrator. If the parties are unable to agree upon an arbitrator by
January 15, 2007, either party may immediately seek to have the AAA provide a
list of arbitrators as specified in Article H. of the 1999 Settlement Agreement,
and the parties shall proceed to select an arbitrator from that list as provided
by Article H.

          Additionally, both parties agree that the Plant Savings shall be
calculated by the most up to date plant modeling computer program; the parties
recognize that at the time of execution hereof that program is [**], and the
parties recognize that improvements in computer models may occur between now and
2008 that warrant using a different program; if the parties are unable to agree
on which program is appropriate, that issue shall be resolved by arbitration
consistent with the provisions of paragraph H of the 1999 Settlement Agreement.


5


          10.     TEXAS SEVERANCE, PRODUCTION, CONSUMPTION AND/OR SALES TAX. In
the event that the State of Texas adopts or increases any severance, production,
consumption and/or sales tax applicable to coal and/or lignite severance,
production, consumption and/or sales consummated during the period from January
1, 2004 through December 31, 2007, then the incurring party shall have 90 days
from the date of the governor's signature on the subject legislation to exercise
the option of (i) renegotiating the price and/or tonnage set forth in this
Agreement or (ii) terminating this Supplemental Settlement Agreement and all
non-executed terms and conditions hereof shall be void, except that neither
party may claim reimbursement or additional compensation for sales of lignite
completed prior to the effective date of the imposition of the subject tax. Upon
termination of this Supplemental Settlement Agreement, as provided in this
Paragraph 10, the price shall be established pursuant to the terms and
conditions of the 1999 Settlement Agreement, provided that the [**] provisions
of Paragraph 6 hereof shall survive termination of this Supplemental Settlement
Agreement, and shall be applied to the Redetermined Price established for 2007.
Both parties shall cooperate and use reasonable commercial efforts to minimize
governmental imposition of any severance, production, consumption and/or sales
tax applicable to coal and/or lignite severance, production, consumption and/or
sales consummated during the period from January 1, 2004 through December 31,
2007.


6


           AGREED TO this    30    day of January, 2004.


  TEXAS GENCO, LP   By:    Texas Genco GP, LLC   Its:  General Partner


  By: /s/ David G. Tees                   David G. Tees              Its:
President and CEO




  NORTHWESTERN RESOURCES CO.


  By: /s/ Todd A. Myers                   Todd A. Myers              Vice
President-Sales & Marketing


7
